ACCEPTED
                                                                                          01-15-00429-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    12/17/2015 3:16:32 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                 No. 01-15-00429-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                      In The First District Court of Appeals        HOUSTON, TEXAS
                                 Houston, Texas                 12/17/2015 3:16:32 PM
                                                                CHRISTOPHER A. PRINE
                                                                         Clerk

                                 Eileen K. Starbranch,
                                                          Appellant,
                                             v.

                            Elizabeth Howard Crowell,
                                                          Appellee.


                   On Appeal from the 55th Judicial District Court
                               Harris County, Texas
                              Cause No. 2013-14192


                      UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO FILE REPLY BRIEF OF APPELLANT

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellant, Eileen K. Starbranch, respectfully files this unopposed motion for

extension of time to file her reply brief.

      1.     The present deadline for filing her brief is December 31, 2015.

      2.     Appellant seeks an extension of 30 days, until January 30, 2016, in

which to file her reply brief.




                                             1
      3.       This is Appellant’s first request for an extension of time to file her

reply brief.

      4.       This motion is unopposed.

      5.       Appellant requests an extension because:

           • When Appellee’s Brief was filed, counsel for Appellant was drafting

               opening briefs to be filed in the following cases:

                Federal Cases on Appeal                             Original Deadline

                United States v. 5. Rodolfo Borja, et al,           12/23/2015
                No. 15-50762 (5th Cir. filed July 27, 2015)
                United States v. Anthony Gonzales, et al,           12/28/2015
                No. 15-50762 (5th Cir. filed Aug. 14, 2015)
                United States v. James Edward Alexander,            01/04/2016
                No. 15-10814 (5th Cir. filed Aug. 24, 2015)

               Appellant’s counsel requested an extension of time to file the opening

               brief in each of these cases because, among other reasons, the records

               on appeal in Borja and Gonzales were missing pertinent documents

               and/or evidence. On December 15, 2015, the Fifth Circuit extended

               the deadline for filing the opening briefs in each of the above-

               referenced cases by thirty days.

           • When Appellee’s Brief was filed, Appellant’s counsel was also

               drafting an appellee brief in M&E Endeavours LLC v. Cintex Wireless




                                            2
               LLC, No. 01-15-00234-CV (Tex. App.—Houston [1st Dist.] filed

               Mar. 11, 2015) which is due on January 8, 2016. 1

           • Appellant’s counsel has a hearing in George Govin v. Indera Ali, No.

               CV72C0039264 (Justice Court, Precinct 7, Place 2, of Harris County,

               Texas) on December 22, 2015.

           • Appellant’s counsel and his family will be in San Angelo, Texas,

               beginning December 26, 2015, and through December 28, 2015,

               visiting relatives.

           • Appellant’s counsel and his family will in Costa Rica, beginning

               December 30, 2015, and through January 4, 2016, vacationing with

               extended family.

           • Pursuant to an order of referral for mediation in Kokas v. Osborne,

               No. 2014-73887 (151st Civil District Court, Harris County),

               Appellant’s counsel must represent his client at mediation in that case

               by January 7, 2016.

For these reasons, Appellant’s counsel will probably not be able to begin working

on the reply brief in this case until January 2016. Appellant’s counsel is requesting

a deadline well after the holidays to complete and file the reply brief.



1
 Contemporaneously with the filing of this motion, lead counsel for Appellant is filing a request
for extension of time to file appellee’s brief in M&E Endeavours v. Cintex Wireless.
                                                3
      6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare Appellant’s Reply Brief in a way that will assist the Court

in reaching a decision.

      For these reasons, Appellant respectfully requests that the deadline for filing

Appellant’s Reply Brief be extended 30 days until January 30, 2016.

                                       Respectfully submitted,

                                       NELSON S. EBAUGH, P.C.

                                       /s/ Nelson S. Ebaugh
                                       Nelson S. Ebaugh
                                       Texas Bar No. 24007139
                                       NELSON S. EBAUGH, P.C.
                                       2777 Allen Parkway, Suite 1000
                                       Houston, TX 77019
                                       Ph     (713) 752-0700
                                       Fax (713) 739-0500
                                       nebaugh@ebaughlaw.com

                                       COUNSEL FOR APPELLANT



                          CERTIFICATE OF CONFERENCE

       I conferred with Courtney B. Glaser, one of the attorneys for Appellee. She

stated that he had no objection to this Motion.

                                       /s/ Nelson S. Ebaugh
                                       Nelson S. Ebaugh




                                          4
                             CERTIFICATE OF SERVICE

      On December 17, 2015, I electronically filed this Motion with the Clerk of

Court using the eFile.TXCourts.gov electronic filing system which will send

notification of such filing to the following:

      John B. Shely          jshely@andrewskurth.com
      Courtney B. Glaser     cglaser@andrewskurth.com
      ANDREWS KURTH, LLP
      600 Travis, Suite 4200
      Houston, Texas 77002
      Fax (713) 220-4285


                                        /s/ Nelson S. Ebaugh
                                        Nelson S. Ebaugh




                                           5